Citation Nr: 0933237	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-36 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 
1968.  He also had subsequent service in the Army National 
Guard.  His decorations include the Purple Heart.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO, inter 
alia, denied the Veteran's claims for service connection for 
a low back disorder and for a TDIU.  In January 2006, the 
Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in October 2006, and the Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in November 2006.

In August 2007, the Veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In November 2007, the Board remanded the Veteran's claims to 
the RO via the Appeals Management Center (AMC) for further 
action, to include additional development of the evidence.  
After completing the requested development, the AMC continued 
the denials of the claims (as reflected in a November 2008 
supplemental SOC (SSOC)) and returned the appeal to the Board 
for further consideration.

In March 2009, the Board again remanded the Veteran's claims 
to the RO, via the AMC, for further action, to include 
additional development of the evidence.  After completing the 
requested development, the VA Remand and Rating Development 
Team in Huntington, West Virginia continued the denials of 
the claims (as reflected in a July 2009 SSOC) and returned 
the appeal to the Board for further consideration.
FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  No low back disability was shown in service or for many 
years thereafter, and the most probative medical opinion on 
the question of whether there exists a medical nexus between 
current low back disability and service weighs against the 
claim.

3.  The Veteran has been granted service connection for 
tinnitus (rated as 10 percent disabling) and bilateral 
hearing loss (rated as 0 percent disabling).  His combined 
rating is 10 percent.

4.  Competent and persuasive evidence does not establish that 
the Veteran's service-connected disabilities preclude him 
from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a) (2008).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This appeal also involves a claim for a TDIU, 
which is a claim for increase.  In rating cases, a claimant 
must be provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection for low back disability and the claim for a TDIU, 
as well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The December 2005 RO rating decision 
reflects the initial adjudication of the claims after 
issuance of the January 2005 letter.  

Post ratting, a December 2007 letter provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the December 2007 letter, 
and opportunity for the Veteran to respond, the November 
2008, and July 2009 SSOCs reflect readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the January 2005 and December 2007 VCAA letters, 
which informed the Veteran of the information and evidence 
necessary to substantiate his claim for a TDIU and explained 
how disability ratings are determined, read together with the 
SOC and SSOCs, which set forth the governing legal authority, 
satisfies the notice requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned documents are 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran had actual knowledge of 
the information and evidence necessary to substantiate his 
claim for a TDIU.  In this regard, the Veteran has 
consistently described the effects of his various 
disabilities on his usual daily activities and ability to 
maintain or retain employment.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim.  Vazquez-Flores, 22 Vet. 
App. at 48, citing Dalton v. Nicholson, 21 Vet. App. 23, 30-
31 (2007).  Given the Veteran and his representative's 
statements, including those in the claim, NOD, and at the 
Veteran's hearing on appeal before the undersigned in August 
2007, the Board finds that, the record indicates that the 
Veteran has demonstrated that he has actual knowledge of the 
information and evidence needed to establish a TDIU.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of a May 
2008 VA examination.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2007 Board hearing, along with various written 
statements provided by the Veteran and by his wife and 
representative, on his behalf.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), 
although there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  Also, while the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  38 
C.F.R. § 3.307(c).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  
Furthermore, a veteran's assertions regarding an injury 
during combat shall be accepted if consistent with the 
circumstances, conditions, and hardships of such service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Considering the claim for service connection for low back 
disability in light of the above, the Board finds that the 
claim must be denied.

The Veteran asserts that during his active service in 
Vietnam, he was injured when the building he was in was blown 
up in a rocket attack.  He contends that the rocket impact 
was so forceful that he was slung across the floor of the 
building and that he was hit in the back and buttock with 
shrapnel (see for example, May 2003 VA Compensation and 
Pension Social Survey).  The Veteran has reported having back 
problems on and off ever since this incident.  

The Veteran's wife, through testimony and in a July 2002 
letter, relayed that she married the Veteran in October 1968.  
She stated that he never used to complain about any pain; 
instead he would just keep the aches and pains to himself.  
She also stated that he had increasingly complained of pain 
especially in his back, feet, stomach, hips, knee, and 
shoulders.  During the Veteran's hearing, she described the 
Veteran as being sore and unable to move after work in the 
1970's.  

The evidence of record clearly establishes that the Veteran 
has a current low back disability, as indicated, for example, 
in a May 2008 VA examination report showing a diagnosis of 
degenerative disc disease L5-S1 with chronic lumbosacral 
strain.  However, the record simply fails to persuasively 
establish that current low back disability is medically 
related to any incident of service.

Service treatment records reflect no complaints, findings or 
diagnosis of any back problems during active military 
service.  A July 1967 treatment note describes an abrasion to 
right lip during a mortar and rocket attack.  There is no 
mention of any back injury.  Examination at separation 
revealed a normal spine and no defects.  At that time, the 
Veteran denied having had back trouble of any kind.  Army 
National Guard records show normal spine examinations in 
April 1975, January 1985, and May 1989.  The Veteran denied 
recurrent back pain on reports of medical history in April 
1975, March 1981, and January 1985.

Post-service treatment records show, beginning in  2001, 
complaints of chronic low back pain.  In January 2002, a VA 
physician noted degenerative joint disease (arthritis) in the 
lumbosacral/ thoracic spine.  X-ray reports show lumbar 
spondylosis, degenerative spurs of the lumbosacral spine, 
degenerative disc disease at L5-S1, and minimal degenerative 
changes of lower thoracic vertebral joints.  

In September 2002, the Veteran presented to a private 
physician complaining of low back pain.  He stated that he 
had had back pain since he was a teenager.  He also stated 
that he was wounded in Vietnam with subsequent back pain at 
that time.  The physician's impression included status post 
injury with chronic back pain, possible degenerative joint 
disease, and possible herniated disk.  

On October 2002 VA rheumatology consultation, the Veteran 
reported chronic low back and neck pain for years, worsening 
over the last few years.  After an examination, the 
physician's assessment was chronic low back and neck pain, 
worsening over the years, that is mechanical in nature.  The 
physician also stated that this probably represents the 
sequela of employment in manual labor.  In an addendum, 
another physician relayed that she suspected that the neck 
and back pain were related to injuries sustained in the 
military as well as subsequent hard manual labor.

The Veteran was afforded a VA spine examination in May 2008.  
The examiner, a VA physician, noted a review of the Veteran's 
claims file.  The examiner recognized the Veteran's 
recollection of the rocket attack and his claim that he has 
had back pain from that time forward.  He also noted that 
there was no indication of any back injury for which the 
Veteran was seen or treated while in service and that the 
separation examination was negative for a low back disorder.  
According to the examination report (and other statements by 
the Veteran), after service the Veteran worked in 
construction, driving trucks, and as a police officer.  The 
examiner noted the findings reported in the October 2002 VA 
rheumatology consultation and pointed out that this note did 
not offer any opinion as to whether the low back disability 
was primarily due to the after service work related 
activities or what percentage might have been due to the 
military and that there was no indication that the physician 
rendering the opinion reviewed or considered any evidence 
other than the Veteran's statements.  

After examination (including review of diagnostic testing), 
the examiner's diagnosis was degenerative disc disease L5-S1 
with chronic lumbosacral strain.  In the examiner's opinion, 
the low back disability developed over the years since the 
Veteran was discharged from the military.  He explained that 
considering the lack of any records while on active duty 
concerning low back pain and the fact that the Veteran was 
able to begin and continue with heavy construction work after 
leaving the military, it is not likely that any incident in 
service is medically related to the Veteran's current 
degenerative disc disease of the lumbar spine, which is more 
likely than not related to the Veteran's history of 
participating in heavy construction work and aging changes at 
the lumbar spine.  

The Veteran has not contended, and the evidence does not 
show, that the current low back disability is related to any 
incident that occurred during reserve service.  As for active 
service, as indicated above, no low back disability was shown 
in service, or for many years thereafter.  The Board points 
out that the passage of many years between discharge from 
active service and documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board also notes that record contains conflicting medical 
opinions on the question of whether the Veteran's current low 
back disability is related to his active military service.  
On one hand, the private physician's impression of status 
post injury with chronic back pain suggests that the 
Veteran's current back problems are related to service, and a 
VA physician in October 2002 relayed that she suspected that 
the neck and back pain were related to injuries sustained in 
the military as well as subsequent hard manual labor.  On the 
other hand, a VA examiner, also a physician, opined that the 
Veteran's current back problems are related to post-service 
employment and not service.  

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In assessing medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A 
medical opinion may not be discounted solely because the 
examiner did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008). 

Regarding the private physician's  implication that the 
Veteran's current back problems are related to service, the 
Board has accorded this report no probative weight, as no 
rationale is provided for the opinion (in fact, the opinion 
itself has been inferred by the Board).  See Nieves-
Rodriguez, 22 Vet. App. at 300-01.  Likewise, the October 
2002 VA rheumatology addendum does not provide a rationale 
for the opinion offered and therefore has no probative 
weight.  

By contrast, the Board finds probative the opinion of the VA 
examiner that the Veteran's current back problems are not 
caused by or a result of his service, but instead are a 
result of his post-service manual labor employment.  The 
Board notes that the examiner rendered this opinion after 
thoroughly reviewing the claims file and medical records and 
examining the Veteran.  Importantly, the examiner took into 
account the October 2002 opinion of the VA physician and 
explained why he disagreed with that physician.  The examiner 
also provided a rationale for his opinion; stating that there 
were no low back complaints in service and the Veteran was 
able to begin and continue with heavy construction after 
leaving the military.  Moreover, the opinion is supported by 
other evidence of record.  Specifically, normal spine 
examinations are shown in April 1975, January 1985, and May 
1989.  Also, the Veteran denied having had recurrent back 
pain on reports of medical history in April 1975, March 1981, 
and January 1985.  These reports support the opinion that the 
Veteran's current back problems did not begin until after he 
separated from active military service in 1968.  Thus, the 
most persuasive medical opinion on the question of etiology-
the matter upon which this claim turns-weighs against the 
claim.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
Veteran, as those of  his wife and representative; however, 
none of this evidence provides a basis for allowance of the 
claim.  As indicated above, the claim turns on the medical 
matter of whether there exists a relationship between the low 
back disability for which service connection is sought and 
service (a medical nexus), a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As none of the above-named 
individuals is shown to be other than a layperson without the 
appropriate medical training and expertise, none is competent 
to render a probative (persuasive) opinion on a medical 
matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for low back disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU 

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. 
§ 4.16(a), for award of a TDIU, as service connection is in 
effect only for tinnitus, rated as 10 percent disabling and 
bilateral hearing loss, rated as noncompensable.  

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the Veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the Veteran is, in fact, unemployable, is necessary 
in this case.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
Veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

In December 2004, the Veteran's representative filed a claim 
for a TDIU on the Veteran's behalf.  The representative 
stated that because of the Veteran's back condition, the 
Veteran was unable to obtain gainful employment.  On his 
December 2004 VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability), the Veteran 
indicated that he had last worked as a truck driver in 2001.  
He indicated that his hearing and back pain prevented him 
from securing or following any substantially gainful 
occupation.  

According to a May 2003 VA social survey, the Veteran quit 
the 10th grade, but later obtained his GED.  While in the 
National Guard he earned 61 college credits.  He also 
attended the police academy.  The Veteran has previously 
worked construction, and as a police officer and truck 
driver.
  
During an August 2002 psychology consultation, the Veteran 
reported that he discontinued driving a truck in August 2001 
due to increasing problems with his back.  In a February 2005 
statement, the Veteran indicated that he could not work 
because of his back.  In his January 2006 NOD, he stated that 
he has not been able to render gainful employment due to his 
mental health and lower back condition.  During the hearing, 
the Veteran's representative stated that it is understood 
that at that time the Veteran did not meet the criteria for 
unemployability; however, the contention was that upon 
service connection being granted for the lower back, 
unemployability would be warranted.  

With the exception of a single reference to hearing loss on 
his application for TDIU, the Veteran has uniformly 
attributed his unemployment to disabilities other than his 
service-connected hearing loss and tinnitus.  During the 
hearing, the Veteran's representative seemed to imply that 
the Veteran's TDIU claim hinged on a grant of service 
connection for his low back disability.  However, as noted 
above, in this decision, the Board has denied  service 
connection for low back disability.

Regarding his service-connected disabilities, an April 2004 
VA audiogram showed pure tone thresholds ranging from 15 to 
80 decibels in the frequencies 1000, 2000, 3000 and 4000 
hertz.  The Veteran has also complained of ringing in his 
ears.  Simply put, there is no objective evidence that 
supports a finding that the Veteran's service-connected 
disabilities, alone, are of sufficient severity to produce 
unemployability

The Board has considered the Veteran's assertions and those 
advanced on his behalf; however, none of this evidence 
provides a basis for allowance of the claim.  The Board 
emphasizes that neither the Veteran nor his wife or 
representative is shown to possess expertise in medical or 
vocational matters (see Bostain, 11 Vet. App. at 127 and 
Routen, 10 Vet. App. at 186).  While the record reflects that 
the Veteran has not been employed since 2001, the competent, 
probative evidence simply does not support any lay assertions 
that the Veteran is unemployable due to service-connected 
bilateral hearing loss and tinnitus.  As such, the Board must 
conclude that the criteria for invoking the procedures for 
assignment of an extra-schedular TDIU, pursuant to 38 C.F.R. 
§§ 3.321(b) and 4.16(b)), are not met.  

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as no competent, persuasive evidence 
supports the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


ORDER

Service connection for a low back disability is denied.

A TDIU is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


